 1
 2
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   CECILIA MACASERO, Individually,             Case No.: CV 21-315-DMG (PDx)
     and on Behalf of the Class,
13                                               ORDER DISMISSING PLAINTIFF’S
                    Plaintiff,                   ENTIRE ACTION [20]
14
           vs.
15
     CBRE, INC., a California Corporation;
16
                    Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
 1         Having reviewed the Parties’ Joint Stipulation to Dismiss Plaintiff’s
 2   Individual Claim with Prejudice and Collective Claim without prejudice,
 3         IT IS HEREBY ORDERED:
 4
 5         1.    Plaintiff hereby dismisses the Action brought individually on
 6               Plaintiff’s own behalf WITH PREJUDICE, pursuant to Rule 41(a) of
 7               the Federal Rules of Civil Procedure;
 8
 9         2.    Plaintiff hereby dismisses the Action brought on behalf of others
10               similarly-situated WITHOUT PREJUDICE, pursuant to Rule 41(a) of
11               the Federal Rules of Civil Procedure; and
12
13         3.    Plaintiff and CBRE agree to bear their own costs and attorneys’ fees.
14
15
16   DATED: May 24, 2021                   _______________________________
                                           DOLLY M. GEE
17                                         UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                              2
